FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claim 21, the limitation of the sensor device configured to measure: a first gain ratio of the second amplitude to the first amplitude; and a second gain ratio of the second amplitude to the source amplitude is new matter as the limitation is not 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 21, the limitation of the sensor device configured to measure: a first gain ratio of the second amplitude to the first amplitude; and a second gain ratio of the second amplitude to the source amplitude is unclear as it is unclear how the gain in measured because the specification clearly gives formulas of how the gain in calculated (see paragraph 67 of the PG Publication of the present document 2021/0105008).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (7535237, previously cited) in view of Tamai (US Publication 2019/0157901, newly cited reference).
In regard to claim 1, the Campbell discloses a complex dielectric sensor for porous media (abstract, col 7 line 64 – col 8 line 2 disclose (dielectric measurements) conductivity and permittivity of soil; see figure 10 noting that capacitors represent imaginary numbers thus ‘complex’), the sensor comprising:
a voltage source to output a source signal having a source frequency and a source amplitude (figure 10, voltage oscillator 24 – col 8 line 50-67);
at least two electrodes insertable into a sample medium (figure 10, probe 21 – more description is provided in col 4 line 63 – col 5 line 12);

a second reference impedance electrically connected between the signal source and the at least two electrodes (CR, element 63);
a first junction located between the first reference impedance and the second reference impedance (26a);
a second junction located between the second reference impedance and the at least one electrode of the at least two electrodes (27a); and
a first sensor device to measure a first amplitude of a first signal at the first junction and to measure a second amplitude of a second signal at the second junction (voltmeters 26 and 27, respectively, col 9 lines 1-20, the measurement is of that ‘value of voltage’ which would be the instantaneous amplitude at each junction);
wherein at least one of the first and second impedances comprises a reactive circuit element (each of them are capacitors – CB and CR, and which is a reactive circuit element).
Campbell lacks specifically wherein the source amplitude between the signal source and the first reference impedance while the source frequency is output by the voltage source through the first and second reference impedances and having a ‘single’ sensing device, that measures the first amplitude of the first signal at the first junction, a second amplitude of a second signal at the second junction, and a source amplitude. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Campbell to include wherein the source voltage was detected/tested as taught by Tamai in order to provide a verification that the voltage sources (HF/LF oscillators 24 and 25 in Campbell) are operating correctly so as to verify the sensor is operational and accurate.
[Cambell as modified by Tamai still lacks having a ‘single’ sensing device, that measures the first amplitude of the first signal at the first junction, a second amplitude of a second signal at the second junction, and a source amplitude.]
MPEP 2144.04 V. B. Making integral - In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Campbell to include wherein the voltmeters could be a single voltmeter module that would perform both voltage measurements in order to provide a more simple design that required less single meters.

In regard to claim 6, Campbell discloses wherein the signal source, the first reference impedance, the second reference impedance, and the electrodes form a three wire half bridge configuration (see figure 10, three different wires segment connect the four elements, thus broadly reading on the three wire half bridge – similar to the drawings shown by application).
In regard to claim 21, Campbell as modified lacks specifically wherein the sensor device is configured to measure: a first gain ratio of the second amplitude to the first amplitude and a second gain ratio of the second amplitude to the source amplitude.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Campbell to include simply providing a division of the second amplitude to the first amplitude and a second amplitude to the source amplitude as well as a first amplitude to the source amplitude to provide data as to how the amplitude is changing or not changing through the system, as this is simple division. 
In regard to claim 22, Campbell as modified discloses wherein the first amplitude, the second amplitude, and the source amplitude are all configured to be simultaneously measuring at a single value of the source frequency (the source frequency is provided .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell (7535237, previously cited) and Tamai (US Publication 2019/0157901, newly cited reference) as applied to claim 1, and further in view of Anjum et al. (10191184 previously cited).
Campbell lacks specifically wherein the first impedance comprises a capacitor and the second impedance comprises a resistor or an inductor (noting that Campbell does describe the first resistance being a capacitor but does not have the first and second combo as claimed).
Anjum discloses a system for an improved soil moisture sensor in which the first impedance is a capacitor (figure 9, C1) and the second impedance is a resistance (figure 9, R2 such that both have meters between the next elements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to for Campbell to include the first element being a capacitor and the next element being a resistance in order to have different functionality .
 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell (7535237 previously cited) and Tamai (US Publication 2019/0157901, newly cited reference) as applied to claim 1, and further in view of and Lock (7944220, previously cited).
In regard to claim 4, Campbell lacks specifically wherein the first impedance comprises an inductor and the second impedance comprises a resistor or a capacitor.
Lock discloses wherein an inductor (figure 3, L1) is connected between the source (signal generator 400) and a resistor (R2), which is then connected to the electrodes that would be present inside the medium to be tested (element 6, col 9 lines 21-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to for Campbell to include an inductor – resistor combination as describe by Lock in order to produce a sensor with low sensitivity to soil conductivity and producing a sensor with a linear response over the full measurement range (col 9 lines 56-59).  Further, it would be obvious in the combination to have meters between each element so as to know what signal is present at every junction of the circuit for increased functionality of the system.



Claims 13-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (7535237, previously cited).
In regard to claims 13, 15, 17, and 18, Campbell discloses a method of manufacturing a complex dielectric sensor (abstract, col 7 line 64 – col 8 line 2 disclose (dielectric measurements) conductivity and permittivity of soil; see figure 10 noting that capacitors represent imaginary numbers thus ‘complex’), the method comprising:
constructing a circuit by connecting a first impedance element (figure 10 - CB, element 61 or R4 element 70 see description in the rejection of claim 3 above) and a second impedance element (CR, element 63) to a set of electrodes the set of electrodes being positionable within a sample medium (electrodes make up probe 21 – more description is provided in col 4 line 63 – col 5 line 12), the first and second impedance elements being arranged as reference impedance elements (they are reference elements as they used in the probe structure of figure 10 to collect information/sense data – see abstract, therefore, broadly a reference);
connecting a voltmeter to the circuit, wherein the voltmeter is configured to measure a first voltage amplitude between the first impedance element and the set of electrodes (voltmeters 26 or 28, col 9 lines 1-20, the measurement is of that ‘value of voltage’ which would be the instantaneous amplitude at each junction), the first voltage amplitude having a first characteristic direction falling on a plot of values in a complex admittance space (the amplitude comes from a capacitance/resistanc which would have a relation to a complex admittance which is the inverse of impedance and therefore could be plotted in a complex admittance space) and wherein the circle falls on a plot of values of the first characteristic direction in a complex impedance space having a first 
connecting a different voltmeter to the circuit, wherein the voltmeter is configured to measure a second voltage amplitude between the second impedance element and the set of electrodes (voltmeters 26 and 27, respectively, col 9 lines 1-20, the measurement is of that ‘value of voltage’ which would be the instantaneous amplitude at each junction), the second voltage having a second characteristic direction falling on the plot of values in the complex admittance space (the amplitude comes from a capacitance which would have a relation to a complex admittance which is the inverse of impedance and therefore could be plotted in a complex admittance space) and wherein the circle falls on a plot of values in the second characteristic direction in a complex impedance space having a second modulus (the voltage value of Campbell measured by the voltmeter would be an amplitude value and thus able to create a circle which would have a modulus in the same rationale as why the present invention can have a circle on a plot of values);
wherein the first and second impedance elements have electrical characteristics causing an angle between the first and second characteristic directions in the complex admittance space to be always greater than zero, such that the first and second characteristic directions are defined in the complex admittance space between an admittance of the sample medium and centers of the first and second circles respectively such that the angle between the directions is always greater than zero (the only time the angle would be zero is if they were both real numbers or both the same 
Campbell lacks wherein a single voltmeter is used for both measurements, having instead two different voltmeters at each node/junction to make the measurements.
MPEP 2144.04 V. B. Making integral - In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Campbell to include wherein the voltmeters could be a single voltmeter module that would perform both voltage measurements in order to provide a more simple design that required less single meters.
nd rejection above but a use of the dielectric sensor that would be created by the method of manufacturing of claim, but this rejection represents if Applicant made the method step an active method step that must take place).
MPEP 2144.05 IIB states that a particular parameter must first be recognized as a result effective variable, i.e., a variable which achieves a recognizable result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to for Campbell to include an angle between the two plots in the admittance space to be between 20 and 160 degrees as the capacitance would create a complex angle as well as to increase the functionality of the system to have angles at any degree necessary for that active measurement which would allow some angles to be inside the 20 to 160 degrees and others to be in the 0-19 and 161 to 179 range (180 would be back to 0 and anything over 180 would likely just be considered 1-179) for complete functionality of the operation of the system.  

Campbell and the present invention both have soil as an example of their porous mediums, meaning they would have the same moduli.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to for Campbell based on the created circle plot of values around the first and second measured amplitudes, the moduli would all be at the same value moduli because the plot of values of each should be the same for ease of creating the plot around the amplitude measured and the medium representation).
In regard to claim 20, Campbell discloses wherein at least one of the first and second reference impedance elements is a reactive circuit impedance (each of them are capacitors – CB and CR, and which is a reactive circuit element).

Allowable Subject Matter
Claims 23-27 are allowed.
In regard to claim 23, the prior art does not teach or render obvious a sensor device configured to calculate a complex admittance of the sample medium based on the first voltage amplitude across the first reference impedance, the second voltage amplitude across the second reference impedance, and the source voltage amplitude and in the combination as claimed.

Claims 24-27 further allow claim 23, and, therefore, is also allowable.

Response to Arguments
In regard to claim 1, it is agreed that the amended claim limitation of “a sensor device configured to measure….the source amplitude between the signal source and the first reference impedance while the source frequency is output by the voltage source through the first and second reference impedances” is not taught by Campbell.  This is pointed out many times in the arguments and is a persuasive argument.  A new reference to Tamai has been found to teach this feature as can be seen in the new rejection above.  Applicant argued this feature would not be needed by Campbell because it would be redundant, but in sensing systems, it would be worthwhile to test and verify that all elements are operational while a voltage (source) is applied (at a frequency and amplitude – see Campbell, figure 10, voltage oscillator 24 – col 8 line 50-67), thus making sure the voltage source is providing the proper voltage so as to verify the system is operating correctly.
 Further in regard to claim 1, Applicant argues the difference between ‘reference impedance’ and an ‘impedance’ in a sensing system.  The examiner is required to make the broadest reasonable interpretation in light of the specification. See In re Morris, 44 USPQ2d 1023 (Fed. Cir. 1997).  Reference simply means “the use of a source of information to ascertain something”, all of these capacitors and resistors are part of a 
In regard to the combination of Campbell and Anjum, Applicant goes into specific detail of the experience level and attempts to convery the thinking of Anjum and Campbell, stating that because in all those years you did not make that change does not mean that with the teaching of another patent that change would not be made.  Also, it is noted that MPEP 716.01(C) (II) states that ‘attorney arguments cannot take the place of evidence’, which includes the argument of a ‘long felt need’ that is presented by Applicant.  
I. TO BE OF PROBATIVE VALUE, ANY OBJECTIVE EVIDENCE SHOULD BE SUPPORTED BY ACTUAL PROOF
Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must be established by factual evidence." "[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument."). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991).

II. ATTORNEY ARGUMENTS CANNOT TAKE THE PLACE OF EVIDENCE
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor.

Applicant has not presented why the Examiners rationale of “Campbell lacks specifically wherein the first impedance comprises a capacitor and the second impedance comprises a resistor or an inductor (noting that Campbell does describe the first resistance being a capacitor but does not have the first and second combo as claimed). Anjum discloses a system for an improved soil moisture sensor in which the first impedance is a capacitor (figure 9, C1) and the second impedance is a resistance (figure 9, R2 such that both have meters between the next elements). It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to for Campbell to include the first element being a capacitor and the next element being a resistance in order to have different functionality which could provide reduced temperature drift and reduced sensitivity (col 2 lines 34-39)” is in error.  While examining, only the claims are taken into account, simply changing a capacitor for a resistor in a circuit for the purpose of making measurements (noting that claims 1 and 2 do nothing specific with these measurements) is not something that comes from a long felt and unsolved need.  The combination of all these features with a specific conclusion of a calculation taking place is where the actual claimed invention becomes nonobvious.   
In regard to claims 13 and 17, Applicant states that a sensor including two capacitors would have an angle that can be zero and points to paragraph 84 of the specification.  That paragraph states that this only happens for low conductivity samples 
Further, Applicant states that ‘if the moduli of the capacitors were equal, the circles in the plot of values in the complex admittance space would completely overlap, thereby rendering any measurements by the circuit useless for lack of sensitivity to changes in the sample media”.  While not conceding that this is definitely true for a two capacitor configuration, as it is described in the paragraph directly above (and in the rejections to claims 1 and 13/17), Campbell includes configurations of a capacitor and a resistor.  Though, claim 17 simply has two impedances in series and measures amplitudes off of them creating circles from those amplitude values, at the point that the amplitude values were the same, they would have the same modulus.  Also, Noting that claims 2-4 include different combinations, which would cause the moduli to be equal, and they are also rejected above.  Applicant is again referenced to – MPEP 716.01(C) (II), as to this claim wherein evidence of data is being presented as arguments to a broad claim (simply creating two impedances in series and connected to electrodes measuring the values between impedances, wherein the values could create equal In re Morris, 44 USPQ2d 1023 (Fed. Cir. 1997).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action (changes to the claim language required the previous rejection to the claims to be updated as seen in the new rejections above).  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266. The examiner can normally be reached 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFF W NATALINI/           Primary Examiner, Art Unit 2896